Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Gregory Allen Louck
(O.I. File No. H-15-43553-9),

Petitioner,
v.

The Inspector General,
Department of Health and Human Services.

Docket No. C-16-431
Decision No. CR 4681
Date: August 16, 2016

DECISION

Petitioner, Gregory Allen Louck, is excluded from participation in Medicare, Medicaid,
and all federal health care programs pursuant to section 1128(a)(3) of the Social Security
Act (Act) (42 U.S.C. § 1320a-7(a)(3)), effective March 20, 2016. Petitioner’s exclusion
for the minimum period of five years is required by section 1128(c)(3)(B) of the Act

(42 U.S.C. § 1320a-7(c)(3)(B)).

I. Background

The Inspector General (I.G.) notified Petitioner by letter dated February 29, 2016, that he
was being excluded from participation in Medicare, Medicaid, and all federal health care
programs for five years. The L.G. cited section 1128(a)(3) of the Act as the basis for
Petitioner’s exclusion and stated that the exclusion was based on his conviction in the
Elkhart Superior Court, State of Indiana, of a criminal offense related to fraud, theft,

* Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
embezzlement, breach of fiduciary responsibility or other financial misconduct in
connection with the delivery of a health care item or service. 1.G. Exhibit (Ex.) 1.

Petitioner filed a request for hearing on March 25, 2016. I convened a prehearing
conference by telephone on April 20, 2016, the substance of which is memorialized in my
Prehearing Conference Order and Schedule for Filing Briefs and Documentary Evidence
dated April 20, 2016 (Prehearing Order). During the prehearing conference, Petitioner
waived an oral hearing. The parties agreed to a decision on the briefs and documentary
evidence and I set a briefing schedule.

Despite the waiver of oral hearing, the I.G. filed a motion for summary judgment and
supporting brief (I.G. Br.) on May 11, 2016, with I.G. Exs. 1 through 7. Petitioner filed a
response in opposition to the I.G. motion for summary judgment and a cross-motion for
summary judgment and brief in support thereof (P. Br.) on June 10, 2016, with no
exhibits. I infer based on Petitioner’s filings that Petitioner withdrew the waiver of an
oral hearing and I find it necessary to consider the parties’ summary judgment motions.

I informed Petitioner in the Prehearing Order, para. 7, that if he wished for me to consider
the documents he submitted with his hearing request, he had to resubmit the documents
properly marked as exhibits with his response brief. Petitioner did not file the
attachments to his hearing request marked as exhibits. Accordingly, I do not consider the
attachments to the hearing request as evidence in this case. Even if the attachments to the
request for hearing were offered, the documents are not relevant to the issues before me
and they would have been subject to exclusion on that basis. 42 C.F.R. § 1005.17(c). On
June 20, 2016, the LG. filed a reply brief. Petitioner did not object to my consideration of
1.G. Exs. 1 through 7 and they are admitted as evidence.

II. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) establishes Petitioner’s rights to a
hearing by an administrative law judge (ALJ) and judicial review of the final action of
the Secretary of Health and Human Services (the Secretary).

Pursuant to section 1128(a)(3) of the Act, the Secretary must exclude from participation
in any federal health care program:

Any individual or entity that has been convicted for an
offense which occurred after... [August 21, 1996], under
Federal or State law, in connection with the delivery of a
health care item or service or with respect to any act or
omission in a health care program (other than those
specifically described in [section 1128(a)(1)]) operated by or
financed in whole or in part by any Federal, State, or local
government agency, of a criminal offense consisting of a
felony relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.

The Secretary has promulgated regulations implementing these provisions of the Act.
42 CFR. § 1001.101(c).

Pursuant to section 1128(i) of the Act, an individual is convicted of a criminal offense
when: (1) a judgment of conviction has been entered by a federal, state, or local court
whether or not an appeal is pending or the record has been expunged; (2) there is a
finding of guilt in a court; (3) a plea of guilty or no contest is accepted by a court; or (4)
the individual has entered into any arrangement or program where judgment of
conviction has been withheld. 42 U.S.C. § 1320a-7(i)(1)-(4); 42 C.F.R. § 1001.2.

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act will be for a period of not less than five years. 42 C.F.R.

§ 1001.102(a). The Secretary has published regulations that establish aggravating factors
the I.G. may consider to extend the period of exclusion beyond the minimum five-year
period, as well as mitigating factors that may be considered only if the I.G. proposes to
impose an exclusion greater than five years. 42 C.F.R. § 1001.102(b), (c).

The standard of proof is a preponderance of the evidence, and there may be no collateral
attack of the conviction that provides the basis of the exclusion. 42 C.F.R.
§ 1001.2007(c), (d). Petitioner bears the burden of proof and the burden of persuasion on

any affirmative defenses or mitigating factors, and the I.G. bears the burden on all other
issues. 42 C.F.R. § 1005.15(b), (c).

B. Issues
The Secretary has by regulation limited my scope of review to two issues:

Whether the I.G. has a basis for excluding Petitioner from participation in
Medicare, Medicaid, and all federal health care programs; and

Whether the length of the proposed period of exclusion is unreasonable.
42 C.F.R. § 1001.2007(a)(1).
When, as in this case, the I.G. imposes the minimum authorized five-year exclusion

under section 1128(a) of the Act, there is no issue as to whether the period of exclusion is
unreasonable. 42 C.F.R. § 1001.2007(a)(2).
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely and I have jurisdiction.
2. Summary judgment is appropriate.

There is no dispute that Petitioner timely filed his request for hearing on March 25, 2016,
and that I have jurisdiction pursuant to section 1128(f) of the Act and 42 C.F.R. pt. 1005.
Petitioner waived an oral hearing during the prehearing conference. Prehearing Order at
3. 42 C.F.R. § 1005.6(b)(5). However, the LG. filed a motion for summary judgment
and Petitioner filed a response in opposition and a cross-motion for summary judgment.

1 infer from Petitioner’s filings that he withdrew the waiver of oral hearing. Accordingly,
it is necessary for me to determine whether or not summary judgment is appropriate or
whether I must decide this case on the merits after an oral hearing.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The Secretary has provided by
regulation that a sanctioned party has the right to hearing before an ALJ, and both the
sanctioned party and the LG. have a right to participate in the hearing. 42 C.F.R.

§§ 1005.2-.3. Either or both parties may choose to waive appearance at an oral hearing
and to submit only documentary evidence and written argument for my consideration.
42 C.F.R. § 1005.6(b)(5). An ALJ may also resolve a case, in whole or in part, by
summary judgment. 42 C.F.R. § 1005.4(b)(12).

Summary judgment is appropriate when the movant shows that there is no genuine
dispute as to any material fact and the only questions to be decided involve application of
the law to the undisputed facts; or the moving party prevails as a matter of law even if all
disputed facts are resolved in favor of the party against whom the motion is made. A
party opposing summary judgment must allege facts which, if true, would refute the facts
relied upon by the moving party. Deciding a case on summary judgment differs from
deciding a case on the merits after a hearing. An ALJ does not assess credibility or weigh
conflicting evidence when deciding a case on summary judgment. Bartley Healthcare
Nursing & Rehab., DAB No. 2539 at 3-4 (2013); Senior Rehab. & Skilled Nursing Ctr.,
DAB No. 2300 at 3 (2010); Holy Cross Village at Notre Dame, Inc., DAB No. 2291 at 5
(2009); see Fed. R. Civ. Pro. 56.

There are no genuine disputes as to any material facts in this case. The facts that trigger
exclusion under sections 1128(a)(3) of the Act are undisputed. Petitioner agrees that the
issue to be decided is an issue of law, specifically “whether a conditional judgment can

be construed as a felony conviction for purposes of imposing a mandatory exclusion . . .
under section 1128(a)(3) of the Social Security Act.” P. Br. at 3. Petitioner concedes that
if there is a basis for exclusion, five years is the minimum period authorized.

3. Petitioner’s exclusion is required by section 1128(a)(3) of the Act.
a. Facts

On April 7, 2015, Petitioner was charged by information filed in the Elkhart Superior
Court (state court) with two felony counts. Count I charged Petitioner, a certified
registered nurse anesthetist, with stealing Fentanyl, a Schedule II synthetic opioid, from
the Elkhart General Hospital between December 31, 2013 and January 29, 2014. Count
II charged Petitioner with possessing Fentanyl without a valid prescription or order. I.G.
Ex. 3; I.G. Ex. 7.

On October 5, 2015, Petitioner entered into a plea agreement with the Indiana prosecutor.
The agreement provided that Petitioner would plead guilty to Count I of the information,
which charged Petitioner with felony theft of the Fentanyl. Pursuant to the plea
agreement, Count II was to be dismissed and Petitioner’s potential sentence was limited.
1.G. Ex. 4 at 1-2. The plea agreement provided that Petitioner was “to earn misdemeanor
treatment once all terms and conditions have been satisfied.” I.G. Ex. 4 at 1.

On November 2, 2015, the state court judge accepted Petitioner’s guilty plea and entered
a judgment of guilty of felony theft of Fentanyl. The state court judge specified that he
“enters judgment conditionally pursuant to [Ind. Code §] 35-38-1-1.5 as a Class D felony
subject to potential reduction to a Class A misdemeanor provided the defendant complies
with all terms and conditions of probation.” IG. Ex. 5 at 1. Conditional judgment in the
state court is authorized by Ind. Code § 35-38-1-1.5 (2015). Count II was dismissed with
prejudice. I.G. Ex. 5. Petitioner was sentenced to 540 days of incarceration with four
days credit as time served and 536 days suspended. Petitioner was ordered to: pay
restitution of $966 to Elkhart General Hospital; continue with all treatment; pay assessed
fines and court costs; and serve 18 months of probation. I.G. Ex. 5. The criminal
sentencing order states specifically that “Judgment of Conviction entered.” I.G. Ex. 5

at 2. The document that establishes the terms of Petitioner’s probation states that the
state court entered the judgment of guilt of felony theft conditionally pursuant to Ind.
Code § 35-38-1-1.5, and that there was “potential” for reduction to misdemeanor charges
contingent on Petitioner meeting all terms and conditions of probation. I.G. Ex. 6.
Petitioner does not dispute that he has not yet satisfied the terms of his probation
agreement and he is not yet eligible to have the conditional felony conviction converted
to a misdemeanor. P. Br. at 4, 6.

b. Analysis

The LG. cites section 1128(a)(3) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute requires the Secretary to exclude from participation any individual
or entity: (1) convicted of an offense under federal or state law; (2) the offense occurred
after August 21, 1996 (the date of enactment of the Health Insurance Portability and
Accountability Act of 1996); (3) the offense was committed in connection with the
delivery of a health care item or service, or with respect to any act or omission in a health
care program (other than Medicare or Medicaid) operated by or financed in whole or in
part by any federal, state, or local government agency; (4) the criminal offense was a
felony; and (5) the offense was related to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct. Act § 1128(a)(3) (42 U.S.C. § 1320a-
7(a)(3)); 42 C.F.R. § 1001.101(c). I conclude that all the elements that trigger mandatory
exclusion under section 1128(a)(3) of the Act are satisfied in this case.

Petitioner was charged in state court with a state felony offense of theft of Fentanyl.
Petitioner does not dispute that he gained access to the drug through his work as a nurse
anesthetist at the hospital that owned the drug. Petitioner does not dispute that there is a
clear nexus between the theft of the Fentanyl, to which Petitioner had access due to his
work as a nurse anesthetist at the hospital, and the delivery of a health care item or
service not under Medicare or Medicaid. Petitioner does not dispute that the offense
occurred after August 21, 1996. However, Petitioner disputes that he was convicted of
felony theft on the theory that the state court entered a conditional judgment. Petitioner’s
arguments must be resolved against him as a matter of law.

Petitioner does not dispute the facts that the state court accepted his guilty plea and
specifically found Petitioner guilty of the class D felony of theft of the Fentanyl and that
the judgment of conviction was entered on the records of the court on November 2, 2015.
1.G. Ex. 5 at 2. Pursuant to section 1128(i) of the Act, an individual is convicted of a
criminal offense when: (1) a judgment of conviction has been entered by a federal, state,
or local court whether or not an appeal is pending or the record has been expunged; (2)
there is a finding of guilt in a court; (3) a plea of guilty or no contest is accepted by a
court; or (4) the individual has entered into any arrangement or program where judgment
of conviction has been withheld. 42 U.S.C. § 1320a-7(i)(1)-(4); 42 C.F.R. § 1001.2.
Therefore, under the Act, Petitioner was convicted of the felony when his guilty plea was
accepted, there was a finding of guilt based on the plea, and the judgment of conviction
was entered by the state court, all of which occurred on November 2, 2015. Even if
under the state law the conditional acceptance of the plea was treated as a withholding of
judgment, Petitioner is nevertheless considered to be convicted for purposes of section
1128(a) of the Act.

Furthermore, Ind. Code § 35-38-1-1.5 is titled “Converting Level 6 felony to Class A
misdemeanor” and that is exactly what the section provides for, that is, converting a
felony conviction to a misdemeanor. The state statue does not provide for a withholding
of entry of judgment or change the nature of the felony conviction until such time as the
conditions specified by the statute are satisfied. The statue authorizes a state court to
enter a judgment of conviction to a qualifying felony offense with the express provision
that it “will be converted” to a misdemeanor at a later date if certain conditions are
satisfied. Ind. Code § 35-38-1-1.5(a). The state court is not required to convert a felony
to a misdemeanor unless all conditions are met within the time specified and may not
convert the conviction if another offense is committed during the time specified. Ind.
Code § 35-38-1-1.5(c) — (d). The language of the Indiana statute is clear. The state court
judge enters a judgment of conviction of the qualifying felony and provides for it to be
converted to a misdemeanor if specified conditions are met by a specified time. The
statute does not provide that the felony conviction is not a felony conviction, only that it
may be changed at some point to a misdemeanor, if conditions are met. Petitioner argues
that pursuant to Ind. Code § 35-50-2-1, a conviction of a Class A misdemeanor under Ind.
Code § 35-38-1-1.5 is not a felony conviction. However, this provision has no
application to Petitioner as his felony conviction has not yet been converted to a Class A
misdemeanor. Petitioner has conceded in briefing that he is not yet eligible to have the
felony conviction converted to a misdemeanor. P. Br. at 4, 6. Accordingly, I find as fact
and conclude as a matter of law that Petitioner currently has a felony conviction that
triggers mandatory exclusion under section 1128(a)(3) of the Act.

Even if Petitioner’s conviction is later reduced to a misdemeanor, Petitioner’s conviction
occurred at the moment when Petitioner’s plea to the felony was accepted and a judgment
of conviction was entered. See, e.g., Carolyn Westin, DAB No. 1382 (1993), aff'd,
Westin v. Shalala, 845 F. Supp. 1446 (D. Kan. 1994) (discussing that Congress intended
to define the term “conviction” broadly and even if the criminal conviction is later
expunged, it remains a “conviction” under this civil federal statute). It is the felony
conviction that triggers section 1128(a)(3) of the Act and for which Congress directs
exclusion. The subsequent reduction of the felony to a misdemeanor has no impact.

Only reversal or vacation of the felony conviction on appeal would require that Petitioner
be reinstated. 42 C.F.R. § 1001.3005(a).

Accordingly, I conclude that the elements of section 1128(a)(3) of the Act are satisfied
and that Petitioner’s exclusion is required pursuant to section 1128(a)(3) of the Act.

4. Five years is the minimum authorized period of exclusion pursuant
to section 1128(a)(3) of the Act.

5. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

I have concluded that there is a basis to exclude Petitioner pursuant to section 1128(a)(3)
of the Act. Therefore, the I.G. must exclude Petitioner for a minimum period of five
years pursuant to section 1128(c)(3)(B) of the Act. The I.G. has no discretion to impose
a lesser period and I may not reduce the period of exclusion below five years.

Exclusion is effective 20 days from the date of the I.G.’s notice of exclusion to the
affected individual or entity. 42 C.F.R. § 1001.2002(b).

III. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for the minimum statutory period of five
years, effective March 20, 2016.

/s/
Keith W. Sickendick
Administrative Law Judge
